Judgment, Supreme Court, Bronx County (Fred W. Eggert, J.), rendered April 12, 1988, convicting defendant, after a jury trial, of robbery in the first degree (Penal Law § 160.15 [3]), and sentencing him as a second felony offender to an indeterminate term of imprisonment of from 10 to 20 years, unanimously affirmed.
Contrary to defendant’s contention, guilt was proven beyond a reasonable doubt by the complainant’s unequivocal identification (People v Johnson, 57 NY2d 969 [1982]). The elderly complainant knew defendant by name as a result of daily deliveries to her apartment and prior discussions with him regarding his family circumstances. Any minor inconsistencies in complainant’s testimony have little or no relevance to the issue of identification and were matters for the jury, which is the sole judge of credibility (People v Samuels, 68 AD2d 663 [1st Dept 1979], affd 50 NY2d 1035 [1980], cert denied 449 US 984 [1980]). Nor is there any showing that the court abused its discretion in the imposition of sentence (People v Junco, 43 AD2d 266 [1st Dept 1974], affd 35 NY2d 419 [1974], cert denied 421 US 951 [1975]). Concur—Sullivan, J. P., Milonas, Rosenberger and Smith, JJ.